Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .


Status of Claims
This communication is a Final Office action in response to communications received on 08/03/2022. Claim 1 has been amended. Claims 9-16 have been canceled. Claims 1-8 are currently pending and have been addressed below.

Response to Amendment	
Regarding the nonstatutory double patenting rejection, Applicant remarks (remarks page 5), “The provisional rejection is noted, however, since both sets of claims are currently pending and under examination, no action will be taken at this time or until at least one of the claim sets is allowed and the rejection is no longer provisional.” Examiner acknowledges Applicants remarks. 	Examiner Note: A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting. 	With respect to the 112(b) rejections, Applicants remarks have been considered and are found persuasive. Examiner withdraws the 112(b) rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of pending Application No. 16/746,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of pending Application No. 16/746,646 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 1, A system for providing end-to-end traceable benefit plans plan files reflecting benefit plans, the system comprising: (16/746,646 (Claim 1) A system for providing end-to-end traceable benefit plans, the system comprising);
an intake engine configured to generate, from via parsing and cross-application dependency mapping of input source data reflecting a benefit plan, a plurality of benefit plan components having one or more cross-dependencies with respect to each other, wherein the benefit plan components include: data structures reflecting benefit plan aspects and associated rules for implementation with respect to the benefit plan; (16/746,646 (Claim 1) an intake engine configured to generate, from input source data characterizing a benefit plan, a plurality of benefit plan components having one or more cross-dependencies with respect to each other, wherein the benefit plan components include: data structures reflecting benefit plan aspects and associated rules for implementation of the benefit plan aspects with respect to the benefit plan;);
an assembly module configured to assemble a benefit plan file from the benefit plan components, the benefit plan file associating benefit plan components with and across workflows and systems; (16/746,646 (Claim 1) an assembly module configured to assemble a benefit plan file from the benefit plan components according to the captured user intent, the benefit plan file associating benefit plan components with and across workflows and systems);
 and a claims processing IT environment configured to load the benefit plan file, and to process claims in accordance with the benefit plan file. (16/746,646 (Claim 1) and a claims processing IT environment configured to load the benefit plan file, and to process claims in accordance with the benefit plan file.)

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of pending Application No. 16/746,646 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 2, The system of claim 1, wherein the benefit plan is a formulary (16/746,646 (Claim 2) The system of claim 1, wherein the benefit plan is a formulary).

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of pending Application No. 16/746,646 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 3, The system of claim 1, wherein the input source data includes historical benefit plan data. (16/746,646 (Claim 3) The system of claim 1, wherein the input source data includes historical benefit plan data.)

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of pending Application No. 16/746,646 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 4, The system of claim 1, wherein the association of benefit components includes associating benefit components to other components, functions, transactions and/or services called by the benefit component within the benefit plan. (16/746,646 (Claim 4) The system of claim 1, wherein the association of benefit components includes associating benefit components to other components, functions, transactions and/or services called by the benefit component within the benefit plan.)

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of pending Application No. 16/746,646 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 5, The system of claim 1, wherein the claims processing IT environment is a virtual staging environment. (16/746,646 (Claim 5) The system of claim 1, wherein the claims processing IT environment is a virtual staging environment.)

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of pending Application No. 16/746,646 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 6, The system of claim 1, wherein the claims processing IT environment is configured to provide a report that analyzes benefit plan component impact on and/or implications for the benefit plan. (16/746,646 (Claim 6) The system of claim 1, wherein the claims processing IT environment is configured to provide a report that analyzes benefit plan component impact on and/or implications for the benefit plan.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of pending Application No. 16/746,646 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 7, The system of claim 1, wherein the benefit plan components include at least: copays, formularies, networks, accumulators, and associated rules for respective implementation in the benefit plan. (16/746,646 (Claim 7) The system of claim 1, wherein the benefit plan components include at least: copays, formularies, networks, accumulators, and associated rules for respective implementation in the benefit plan.)

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of pending Application No. 16/746,646 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claim 8, The system of claim 1, wherein the assembly module is configured to generate the benefit components from historical benefit components. (16/746,646 (Claim 8) The system of claim 1, wherein the assembly module is configured to generate the benefit components from historical benefit components.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-8 are directed to a system (i.e. a machine). 
Examiner note: Examiner is interpreting the system as hardware per specification, para 0022, recites: “System may include a plurality of computers and/or computing devices, such as, network computer 110, server computer 120, and storage device 130. By way of example only, network computer 110 is connected to network 140 and may include different types of components associated with a computer, such as one or more processors 112, memory 113, instructions 114, data 115, display 116, and an interface 117.”

Step 2A: Prong One: Abstract Ideas 

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claim 1 recites: A system for providing end-to-end traceable benefit plan files reflecting benefit plans, generate via cross-application dependency mapping of input source data reflecting a benefit plan, a plurality of benefit plan components having one or more cross-dependencies with respect to each other, wherein the benefit plan components include: benefit plan aspects and associated rules for implementation with respect to the benefit plan; assemble a benefit plan file from the benefit plan components, the benefit plan file associating benefit plan components with and across workflows and systems; process claims in accordance with the benefit plan file so as to generate at least one of: an impact assessment, an audit, and a service report, of the benefit plan.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss a system for providing end-to-end traceable benefit plan files and processing claims in accordance with the benefit plan file to generate at least one of: an impact assessment, an audit, and a service report, which clearly falls under commercial, legal interactions and business relations, and is one of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of an end-to-end traceable benefit plan. In particular, the claims only recite the additional elements – a system, an intake engine, data structures, an assembly module, a processing IT environment, a GUI, and links. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 	Dependent claims 2-8 add additional limitations, for example: (claim 2), wherein the benefit plan is a formulary (claim 3) wherein the input source data includes historical benefit plan data but these only serve to further limit the abstract idea.		Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Green, III et al. (US 2011/0246225 A1), hereinafter “Green”, in view of Tholl et al. (US 2010/0211415 A1), hereinafter “Tholl”.

Regarding Claim 1, Green teaches A system for providing … benefit plan files reflecting benefit plans, the system comprising: (Green, Figures 1-5, Green, Abstract, para 0046, discloses the system integrates all aspects of a clinician's practice, namely the clinical, financial and administrative processes. Integration provides a single vendor solution that addresses all practice management, EMR and managed care needs; para 0020-0024, discloses a practice management system that is secure, has functionality and usability, tracks work flow for service professionals; para 0070-0078 and 0085-0088, FIG. 5 represents integration of each stage including scheduling, registration, charting, AR management and reporting; Green, para 0096-0097, discloses file formats for incorporating documents including account information, financial, summary, and more. Further, Green, para 0131 - 0133 and Figure 7, teaches gathering information to build a document with a template structure, file folders and storing in a file system);
an intake engine configured to generate, via parsing … of input source data reflecting a benefit plan, a plurality of benefit plan components having one or more cross-dependencies with respect to each other, wherein the benefit plan components include: data structures reflecting benefit plan aspects and associated rules for implementation with respect to the benefit plan; (Green, Abstract, discloses data is input. Green, para 0181, discloses the templates 42, 43 facilitate the entry of information into the system; the templates 42, 43 pull forward data from prior visits. Green, para 0062, discloses query tools to mine data. Green, para 0070-0078, discloses a centralized framework module 20 that supports communication between the various components 22, the scheduling module 23, the AR module 30, the clinical module 40 and the legacy system and reference databases; system automates each of the processes; Information collected within one area of the system flows together to facilitate a workflow process at another area of the system. Green, para 0089, 0091 and 0093, discloses rules templates.);
an assembly module configured to assemble a benefit plan file from the benefit plan components, the benefit plan file associating benefit plan components with and across workflows and systems; (Green, para 0098-0100, discloses The CCI edits dictate which CPT code combinations and which ICD-9 codes are valid to support certain CPT codes in order to be valid for payment of a Medicare claim; para 0212-0217, discloses treatment based on the user's preferred treatment algorithms or on insurance rules for reimbursement; Green, para 0096-0097, discloses file formats for incorporating documents including account information, financial, summary, and more. Further, Green, para 0131 - 0133 and Figure 7, teaches gathering information to build a document with a template structure, file folders and storing in a file system);
a claims processing IT environment configured to load the benefit plan file, and to process claims in accordance with the benefit plan file so as to generate at least one of: an impact assessment, an audit, and a service report, of the benefit plan; and (Green, para 0070-0078, discloses the computing environment in processing claims; para 0125, discloses claims and statements processed as claim payments are automatically posted and underpayments identified; para 0096-0097, teaches generating reports including an audit.). 	While Green teaches graphical user interfaces and benefit plan files, Green does not appear to explicitly recite “end-to-end traceable”, “cross-application dependency mapping” and “a graphical user interface that includes an end-to-end graphical representation of the cross-dependencies of the benefit plan components across the workflows and systems, based on the benefit plan file, wherein the graphical user interface includes links for visual end-to-end navigation of the graphical representation between and across architectural tiers of the benefit plan.”
In the same field of endeavor, Tholl teaches an end-to-end traceable benefit plan and cross-application dependency mapping (Tholl, Abstract, Figures 1-3, para 0074, discloses rule processing with start and end dates. Tholl, para 0119, discloses the benefit dependency map helps a user keep track of benefit dependencies by mapping the benefit hierarchy 360 from the bottom up. Each benefit container (block 326,328) is shown with its parent container and so on up the family tree) a graphical user interface that includes an end-to-end graphical representation of the cross-dependencies of the benefit plan components across the workflows and systems, based on the benefit plan file, wherein the graphical user interface includes links for visual end-to-end navigation of the graphical representation between and across architectural tiers of the benefit plan (Tholl, para 0013, 0039, Figures 1-3, 22-111, teaches user interfaces of the plan engine of FIG. 2; para 0119, teaches the benefit dependency map helps a user keep track of benefit dependencies by mapping the benefit hierarchy; The dependency manager 208 is operable to manage the dependencies of each benefit object and to visually display the dependency relationship as a dependency map for the convenience of the user).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Green with an end-to-end traceable benefit plan, cross-application dependency mapping and a graphical user interface that includes an end-to-end graphical representation of the cross-dependencies of the benefit plan components across the workflows and systems, based on the benefit plan file, wherein the graphical user interface includes links for visual end-to-end navigation of the graphical representation between and across architectural tiers of the benefit plan as taught by Tholl with the motivation for a tool for modifying benefit coverage of an insurance plan that can be used by an adjudication engine in the processing of insurance claims, such that the tool is flexible enough to implement new plans/benefits and lower costs (Tholl, para 0003).The Green invention, now incorporating the Tholl invention, has all the limitations of claim 1.

Regarding Claim 2, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the benefit plan is a formulary (Green, para 0012, discloses formularies; para 0205, discloses a prescription for nitroglycerin).

Regarding Claim 3, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the input source data includes historical benefit plan data (Green, para 0088, discloses input data and historical/tracking data. Further, Green, para 0112-0118, discloses storing and mapping patient data).

Regarding Claim 4, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the association of benefit components includes associating benefit components to other components, functions, transactions and/or services called by the benefit component within the benefit plan (Green, para 0203-0208, discloses a plan section with orders, medications, and instructions of the plan. For example, a patient who is having chest pain requires a chest x-ray, an EKG, a prescription for nitroglycerin, and a follow-up visit).

Regarding Claim 5, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the claims processing IT environment is a virtual staging environment (Green, Figures 1-5, para 0070-0078, para 0101, and para 0225, discloses the computing environment. Green, para 0046, discloses he system integrates all aspects of a clinician's practice, namely the clinical, financial and administrative processes. Integration provides a single vendor solution that addresses all practice management, EMR and managed care needs).

Regarding Claim 6, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the claims processing IT environment is configured to provide a report that analyzes benefit plan component impact on and/or implications for the benefit plan (Green, para 0070-0078, discloses reports, system integrates patient scheduling, patient reminders and alerts, desktop, registration, insurance eligibility, visit check-in and check-out, reporting, audit logging, security, system setup, user preferences, and messaging).

Regarding Claim 7, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the benefit plan components include at least: copays, formularies, networks, accumulators, and associated rules for respective implementation in the benefit plan (Green, para 0012, 0205, para 0212-0216, discloses formularies;, para 0089, discloses rules, para 0086, discloses co-pay; para 0051-0052 and para 0062, discloses networks, Figures 12-14, discloses account information, charges screens; para 0128-0129, discloses account management).

Regarding Claim 8, Green, now incorporating Tholl, teaches the system of claim 1, and Green further teaches wherein the assembly module is configured to generate the benefit components from historical benefit components (Green, para 0020-0024, discloses system integrates a central framework module, a scheduling module, a registration component, an account management module, and clinical module to provide a seamless exchange of information Green, para 0088, discloses input data and historical/tracking data. Further, Green, para 0112-0118, discloses storing and mapping patient data; para 0122, discloses tracking multiple pre-certification numbers by insurance plan is included, and all patient demographic and insurance information is accessible for real-time edits during charge entry).

Response to Arguments
Applicants arguments filed on 08/03/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection in light of the most recent claim amendments and maintains the 101 rejection. Applicant’s arguments have been fully considered but are found unpersuasive.
Applicant remarks:
	“First, the claims do not literally recite a commercial or legal interaction, or any other interpersonal relationship. The claims recite generating a benefit plan file - which is a data object having data structures and associated rules for interacting with other data structures of the benefit plan file. See e.g., claim 1 ("generate, via parsing and cross-application dependency mapping of input source data reflecting a benefit plan, a plurality of benefit plan components having one or more cross-dependencies with respect to each other, wherein the benefit plan components include: data structures reflecting benefit plan aspects and associated rules for implementation with respect to the benefit plan.") While the benefit plan file reflects a benefit plan, it is not itself the benefit plan - and is therefore not the commercial or legal interaction, but is rather more akin to a computer model of the benefit plan, which can therefore be, e.g., visually navigated via a GUI. 	Second, the thrust of the claims does not involve forming or otherwise managing a commercial or legal interaction, or any other interpersonal relationship. The thrust of the claims is to generate benefit plan files "associating benefit plan components with and across workflows and systems," from which impact assessments, audits, and service reports can be generated - and via which a "visual end-to-end navigation of the graphical representation between and across architectural tiers of the benefit plan" can be had. See claim 1. The claimed innovation is not some new benefit plan - and indeed the claims are plan feature agnostic. Rather it is that - whatever the benefit plan - there can be a reflective benefit plan file that has end-to-end traceability and therefore can be the basis for impact assessments, audits, and service reports and visual navigation.”
Examiner respectfully disagrees. 	With respect to Applicants remarks “the claims do not literally recite a commercial or legal interaction”, Examiner notes the claims fall under at least the abstract grouping of: certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations). The claims are directed to providing end-to-end traceable benefit plan files and processing claims in accordance with the benefit plan file to generate at least one of: an impact assessment, an audit, and a service report, which is a clear business relations and one of certain methods of organizing human activity. Because the claimed invention falls within at least the abstract grouping of organizing human activity, the claims are directed to an abstract idea.
Applicant further remarks:
“Third, to the extent the claims do recite a commercial or legal interaction, or any other interpersonal relationship, it is only in the literal recitation of the benefit plan that the benefit plan file reflects. Accordingly, the benefit plan file (and other limitations) are "additional elements" amounting to significantly more than the benefit plan itself, for the same reasons discussed above.”
Examiner respectfully disagrees. 	With respect to Applicants remarks on “’additional elements’ amount to significantly more”, Examiner has reviewed Applicants claims and specification, and has found the computing elements are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in the specification at a high level of generality. See at least Applicants Spec, Figure 1 and para 0018, recites “operations that are symbolically represented include the manipulation by a processor, such as a central processing unit, of electrical signals representing data bits and the maintenance of data bits at memory locations, such as in system memory, as well as other processing of signals” and para 0022, recites “System 100 may include a plurality of computers and/or computing devices, such as, network computer 110, server computer 120, and storage device 130. By way of example only, network computer 110 is connected to network 140 and may include different types of components associated with a computer, such as one or more processors 112, memory 113, instructions 114, data 115, display 116, and an interface 117. The network computer 110 may be mobile (e.g., laptop computer, tablet computer, smartphone, PDA, etc.) or stationary (e.g., desktop computer, etc.).” The specification spells out different generic equipment and parameters that might be applied using the steps such conventional processing would entail. Examiner fails to see how the generic recitations of basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of certain methods of organizing human activity and is not integrated into a practical application.	With respect to “significantly more”, the claims recite a computing environment, this merely establishes an environment of use which as outlined by the MPEP 2106.05(h) the Field of Use and Technological Environment does not amount to significantly more than the exception itself.
	 Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, Applicants arguments have been fully considered but are found unpersuasive. Examiner has updated the rejections in light of the most recent claim amendments.		As an initial matter, with respect to Applicants remarks on Green, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of Green and Tholl teaches the limitations of the claims as described in detail above.
Applicant remarks:
	“First, the cited references fail to disclose "generate ... a plurality of benefit plan components having one or more cross-dependencies with respect to each other, wherein the benefit plan components include: data structures reflecting benefit plan aspects and associated rules for implementation with respect to the benefit plan." Green is rather directed to a system that automates clinician practice. While this includes automating the filing of benefit plan claims, at no time does Green discuss generating benefit plan components having cross dependencies with respect to each other - much less benefit plan components with the claimed data structures and rules. Indeed, none of the sections of Green that are cited even purport to generate benefit plan components. All that is mentioned is that Green's system can file claims.”
	Examiner respectfully disagrees. Green, para 0089, 0091 and 0093, discloses rules templates; Green, para 0181, discloses the templates (data structures) facilitate the entry of information into the system; the templates pull forward data. para 0062, discloses query tools to mine data that is aggregated from each participating module into a centralized repository. Green, para 0070-0078, discloses a centralized framework module that supports communication between the various components; the system automates each of the processes; information collected within one area of the system flows together to facilitate a workflow process at another area of the system. 
 Applicant further remarks:
 “Second, even so, Green makes no mention of generating benefit plan components "via parsing and cross-application dependency mapping of input source data reflecting a benefit plan." Green is indeed silent regarding parsing and cross-dependency mapping. And this makes sense. Green has nothing to do with generating benefit plan files - only with filing claims.”
Applicants arguments have been considered but are moot in light of the most recent claim amendments as the Examiner has updated the rejections with newly applied teachings of Green and Tholl. See above 103 rejection.
Applicant further remarks:
“Third, Green similarly does not disclose "assemble a benefit plan file from the benefit plan components, the benefit plan file associating benefit plan components with and across workflows and systems." Again, none of the cited sections of Green purport to assemble benefit plan files. All that is mentioned is that there is a reference database of codes and information. Nothing indicates that this is a benefit plan file - or that the database associates benefit plan components with and across workflows and systems.”
Examiner respectfully disagrees. Green, para 0096-0097, discloses file formats for incorporating documents including account information, financial, summary, and more. Further, Green, para 0131 - 0133 and Figure 7, teaches gathering information to build a document with a template structure, file folders and storing in a file system. Green, para 0074, teaches information collected within one area of the system flows together to facilitate a workflow process at another area of the system
Applicant further remarks:
“Fourth, while Green arguably discusses processing benefit claims, Green does not disclose "process claims in accordance with the benefit plan file so as to generate at least one of: an impact assessment, an audit, and a service report, of the benefit plan." Green is entirely silent with regard to impact asessments, audits and service reports. The processing of Green is therefore, while using the same term, markedly different from the processing of the claimed invention.”
Examiner respectfully disagrees. Green, para 0070-0078, discloses the computing environment in processing claims; Green para 0096-0097, teaches generating reports including an audit report. 
Applicant further remarks:
“Fifth, Green is entirely silent with respect to "a graphical user interface that includes an end-to-end graphical representation of the cross-dependencies of the benefit plan components across the workflows and systems, based on the benefit plan file, wherein the graphical user interface includes links for visual end-to-end navigation of the graphical representation between and across architectural tiers of the benefit plan." There is no discussion in Green regarding such a GUI.”
Applicants arguments have been considered but are moot in light of the most recent claim amendments as the Examiner has updated the rejections with newly applied teachings of Green and Tholl. See above 103 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Mitchell et al. US 10,839,352 B1 – discussing file intelligence in healthcare providers and other entities. 
Dutt et al. US 2015/0178851 A1 – discussing managing insurance product model relationships is disclosed. A dependency data store storing dependency relationships of a plurality of source insurance product model patterns and a corresponding plurality of target insurance product model patterns is maintained. It is detected that a user interface display associated with a source insurance product model pattern is to be updated. The dependency data store is checked to identify a dependency relationship of the source insurance product model pattern and a corresponding target insurance product model pattern. A user interface display associated with the target insurance product model pattern is updated.
Thompson et al. US 8,234,222 B2 – discussing a benefit management system and method provides a portal-based information management and collaborative business process application.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                  
/SANGEETA BAHL/Primary Examiner, Art Unit 3629